 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

ln the Matter of the Search of:

Information associated with the account
allcontr012016@gmail.com , fully described in
Attachment A.

caSeNo. iq "/\/i'© 37

 

 

 

\./V\_/VVW

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that l have reason to believe that on the following person or property:

 

Information associated with the account allcontrolZOlé@gmail.com , fully described in Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B

The basis for the search under Fed. R. Crim P. 41(0) is:
evidence of a crime;
l:] contraband, fruits of crime, or other items illegally possessed;
[:| property designed for use, intended for use, or used in committing a crime;
E| a person to be arrested or a person who is unlawfully restrained

The search is related to violations of: Title 21, Unit€d S'tateS COde, SectionS 829(€), 841(3)(1), 841(}1) and 843(0)(2)(A).

The application is based on these facts: See attached affidavit

l:| Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applz`cant s sign ure

  

_DEA Task Force Officer Scott Simons
Prz`nted Name and Tit£§sw

  

Sworn to before me and signed in my presence:

rDate:' ;lJi{?rii uzi iaqu

 

14 JudgesrTTu e “%"
City and State: Milwaukee Wisconsin Hon DavidE. Jones\U iS. Magistrate Judge
Case 2:19-mj-00037-DE.] Filed 05/03/19 Pagéritfqdfl\@£€ a@d"télament 1

 

 

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

l, Scott Simons, being first duly sworn, hereby depose and state as folloWs:
INTRODUCTION Al\lD AGENT BACKGROUND

1. l make this affidavit in support of an application for a search Warrant for
information associated With a certain account that is stored at premises controlled by
Google, lnc. (”Google”) an e~mail provider headquartered at 1600 Amphitheatre
Parl<Way, Mountain VieW, California. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit isn made in support of an
application for a search Warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(€)(1)(A) to require Google to disclose to the government copies of the information
(including the content of communications) further described in Sectionl of Attachment
B. Upon receipt of the information described in Sectionl of Attachment B, government-
authorized persons Will review that information to locate the items described in Section
ll of Attachment B.

2. l am a Tasl<`f"orce Officer assigned to the l\/lilWaul<ee Office of_ the Drug
Enforcement Administration (DEA) as a member of the Tactical Diversion Squad (TDS)
specializing in pharmaceutical investigations lhave Worl<ed full-time as a Federal Tasl<
Force Officer for the past 5 years and a full-time law enforcement officer With the
Greenfield Police Department for the past 16 years. During my tenure as a DEA Tasl<

Force Officer and a Greenfield Police Department law enforcement officer, l have been

involved in the investigation of narcotics traffickers operating not only in the County of

1

Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 2 of 16 Document 1

 

 

l\/_[ilwaukee and the State of Wisconsin but also other states throughout the United States.
l have received training in the~investigation of drug trafficking and computer related
crimes. l have worked with informants in the investigations of drug trafficking in the

l\/lilwaukee area as well as other jurisdictions within the State of Wisconsin and

 

throughout the United States. l have participated in the application for and execution of
numerous search warrants l have participated directly in numerous narcotics
investigations and arrests in which controlled substances and drug paraphernalia were
seized. l am familiar with methods that are commonly used by drug dealers to package
and prepare controlled substances for sale in various areas.

3. The statements in this affidavit are based on my personal knowledge,
information l have received from other law enforcement personnel, publicly available
information, and from persons with knowledge of relevant facts. Because this affidavit
is being submitted for the limited purpose of securing a search warrant, l have not
. included every fact known to me concerning this investigation

4. Based on the facts as set forth in this affidavit, l respectfully submit that
there is probable cause to believe that the information associated with the account
identified in Attachment A, Google email account allcontr012016@gmail.com, will
contain fruits, evidence, and instrumentalities related to violations of Title 21, United
States Code, Sections 829(e) and 841(a)(1) (Distribution of Controlled Substances), and
Title 21, United States Code, Sections 841(h) and 843(c)(2)(A) (Offenses involving
distribution of Controlled Substances by means of the Internet) (the ”Subject Offenses"),
as further described in Attachment B.

2
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 3 of 16 Document 1

 

 

 

BACKGROUND OF THE INVESTIGATION
5. In February of 2015, the l\/Iilwaukee District Office of the DEA initiated an
investigation into the internet pharmacy GGLDPHARMA24 located at

wWw.goldpharma~24.com, which advertises for sale controlled and non~controlled

 

pharmaceuticals including schedule ll controlled substances, without requiring a
prescription for such substances, During the course of the investigation of
GOLDPHARMA24, case agents identified multiple Google and Yahoo accounts used to
facilitate the commission of the Subject Offenses. As described below, probable cause
exists to believe the Google account associated With the email address identified in '
Attachment A was used to facilitate the commission of the Subjec.t Offenses
PROBABLE CAUSE

~6. On or about l\/Iarch 21, 2018, case agents from the DEA Milwaukee District
Office (MD) applied for and obtained federal search warrants for multiple email accounts
for individuals affiliated with the distribution of illegal pharmaceutical products and
illegal distribution of controlled substances, including for email address

iessicagilmoreph@gmail.com. At the time, case agents believed that email address

 

iessicagilmoreph@gmail.com was utilized by an individual using the alias jessica

 

Gilmore. However, review of email records related to email address

 

iessicagilmoreph@gmail.com identified the user of the email account as Lucas PAURA,
an Argentinean national residing in Buenos Aires, Argentina, who was indicted by a
grand jury sitting in the Eastern District of Wisconsin on September 11, 2018 for various

drug trafficking offenses

3
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 4 of 16 Document 1

 

 

 

7. While reviewing the seized email content of email account
jessicagilmoreph@gmail.com, case agents identified an email conversation between Alex
MATTHEWS (Which case agents believe is an alias) and email account

1`essicagilmoreph@gmail.com that occurred on l\/iarch 16, 2018, at approximately 7:10 a.m.

 

The email contained a link to a Google Drive URL and a subsequent message stated,
”from there you can download your archives.” Law enforcement used the URL sent by
MATTHEWS to iessicagilmoreph@gmail.com which linked to files saved in a Google
drive account. The Google Drive account linked to an individual known only to law
enforcement as ”Stacey CAMPBELL," which case agents believe is an alias The URL sent
by MATTHEWS linked to files saved in the Google Drive account and did not require a
user name or password to access the information contained within the Google Drive
account. Based upon their training and experience and their familiarity With the
investigation to date, case agents identified multiple documents maintained in the
Google drive location that contained information relating to the distribution of controlled
substances via illegal internet pharmacies being operated by the GOLDPHARl\/IA24
DTO, including for example, a document listing the employees of the GOLDPHARMA24
call center, and spreadsheets containing drug customer orders

8. Based on my training and experience, l know that Google Drive allows a
Google Drive account holder to share the content of files with others A Google Drive
user does this by sending a URL linked to those files / location to the other party. The
files stored in the Google Drive account can then be accessed by clicking on the URL or
pasting the URL into a Web browser. Depending on users setting, those Google Drive

4
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 5 of 16 Document 1

 

 

 

files are then accessible to anyone Who knows the URL. A user accessing the URL is able
to view the Google account username for the party sharing the files
9. During the month of ]une 2018, case agents interviewed a source of

information (SOI) who stated that members of the GOLDPHARMA24 drug trafficking

 

organization utilized a Google Drive account to upload commission files and other
documents used by members of the DTO and employees of the call center. The SOI stated
that the Google Drive details were sent to members of the organization and the SOI
provided law enforcement with the account name of the Google Drive account utilized
by members of the GOLDPHARMA24 DTO, including a screenshot of the Google Drive

account, Which listed the account holder as Stacey CAMPBELL, and the email address as

 

_ allcontr012016@gmail.com. The SOI stated that after lthe GOLDPHARMA24 websites
were taken offline as a result of an incident in Romania, employees who worked in the
GOLDPHARMA24 call center located in Buenos Aires, Argentina, including the SOI,
were instructed to contact customers who had previously illegally purchased controlled
substances from the GOLDPHARMA24 online pharmacies The SOI stated that each
employee of the GOLDPHARMA24 call center was responsible for accessing the Google
Drive account in order to retrieve the contact information for the prior customers that
each employee Was responsible for contacting The SOI stated that each member of the
call center had their own spreadsheet with the names of customers that had previously
purchased illegal pharmaceutical products from the GOLDPHARMA24 organization
Case agents believe the information provided by the SOI to be truthful and reliable
because the SOl has provided information regarding the drug trafficking activities of the

5
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 6 of 16 Document 1

 

 

 

GOLDPHARMA24 DTO, which case agents have been able to corroborate through
surveillance, controlled buys, and other witness and law enforcement reporting
10. On August 13, 2018, Google responded to an administrative subpoena

requesting basic account information for the email address allcontrol2016@gmail.com.

 

The email account was created on l\/lay 17, 2016, at approximately 19:29:48-UTC from lP
address 158.69.133.62. The Google account services accessed by this account were:
Android, Blogger, Chrome Web Store, Gmail, Google AdWords, Google Analytics,
Google Calendar, Google Docs, Google Drive, Google Hangouts, Google l\/ly l\/laps,
Google Play Music, Google Search Console, Location History, Web & App Activity, and
YouTube. A telephone number of +5491125134861 was listed as the SMS number on the
account Case agents are aware that GOLDPHARMA24 operates a physical call center
located in Buenos Aires, Argentina and this telephone number is consistent with a
k telephone number located in the City of Buenos Aires, Argentina.

11. Throughout the course of this investigation, case agents have confirmed
that members of the GOLDPHARMA24 DTO utilized aliases and fictitious names to
'create email accounts and phone accounts in an attempt to mask their illegal criminal
activity while operating online. Based upon their training and experience and the
investigation to date, case agents believe that the name ”Stacey Campbell” and ”Alex
l\/latthews” are fictitious names created for the purpose of masking the illegal criminal
activity committed by members of the GOLDPHARMAZéL drug trafficking organization

12. On October 31, 2018, the Honorable William E. Duffin, United States
l\/lagistrate ]udge for the Eastern District of Wisconsin, signed a federal search warrant

6
b Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 7 of 16 Document 1

 

 

for allcontrolZOl€@gmail.com. Case agents received email account records for the
aforementioned email account pursuant to this search warrant Case agents subsequently
reviewed these records and found numerous files saved within the Google Drive

documenting the illegal distribution of controlled and non-controlled prescription

 

pharmaceuticals primarily to customers located in the United States. These files
documented details including but not limited to, the customer’s name and address, drug
type, drug quantity, and amount paid by the customer.

13. On March12, 2019, Argentine law enforcement officials, including officers
from the Buenos Aires City Police Department, along with case agents, executed multiple
search warrants at locations associated with the GOLDPHARMAZ¢_L DTO, including the
call center. On March 12, 2019, three members of the GOLDPHARMA DTO who were
indicted in the Eastern District of Wisconsin were arrested in Buenos Aires. Case agents
interviewed GOLDPHARMA24 call center employees, all of whom were out of custody
and provided voluntary statements to case agents at the U.S. Embassy located in Buenos
Aires, Argentina. All of the GOLDPHARMA24 call center employees interviewed stated
that the files containing a list of all customer orders were saved in a Google Drive account
that the DTC). The GOLDPHARMA24 call center employees did not recall the specific
Gmail account associated with the Google drive, but they did say the profile photograph
was of the television show The Simpsons. Case agents are aware that the profile
photograph for allcontr012016@gmail.com is that of The Simpsons television show. Case
agents believe that the Google Drive.for allcontr012016@gmail.c0m will contain updated
customer orders since the execution of the search warrant on October 31, 2018, and that

7
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 8 of 16 Document 1

 

 

the customer orders will have ended on or about l\/farch 12, 2019, which is the day the
DTO was dismantled
BACKGROUND CONCERNING GOOGLE

14. ln my training and experience, l have learned that Google provides a

 

variety of online services, including electronic mail (”email") access, to the public. Google
allows subscribers to obtain a free email account at the domain name gmail.com like the
Subject Account listed in Attachment A. Subscribers obtain an account by registering
with Google. During the registration process, Google asks subscribers to provide basic
personal information Therefore, the computers of Google are likely to contain stored
electronic communications (including retrieved and unretrieved email) and information
concerning subscribers and their use of Google services, such as account access
information, email transaction information, and account application information

15. A Google subscriber can also store with the provider files in addition to
emails, such as address books, contact or buddy lists, calendar data, pictures (other than
ones attached to emails), and other files, on servers maintained and / or owned by Google.
In my training and experience, evidence of who was using an email account may be found
in address books, contact or buddy lists, email in the account, and attachments to emails,
including pictures and files

16, ln my training and experience, email providers generally ask their
subscribers to provide certain personal identifying information when registering for an ~
email account. Such information can include the subscriber's full name, physical address '

telephone numbers and other identifiers, alternative email addresses, and, for paying

8
Case 2:19-mj-00037-DE.] Filed 05/03/19 PageQ-of 16 Documentl

 

 

subscribers means and source of payment (including any credit or bank account
number). ln my training and experience, such information may constitute evidence of
the crimes under investigation because the information can be used to identify the

account’_s user or users

 

17. ln my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems
This information can include the date on Which the account was created, the length of
service, records of log-in (i.e., session) times and durations, the types of service utilized,
the status of the account (including whether the account is inactive or closed), the
methods used to connect to the account (such as logging into the account via the
provider’s website), and other log files that reflect usage of the account ln addition, email
providers often have records of the lnternet Protocol address (”IP address”) used to
register the account and the lP addresses associated with particular logins to the account
Because every device that connects to the Internet must use an lP address, IP address
information can help to identify which computers or other devices were used to access
the email account

18. ln my training and experience in some cases, email account users will
communicate directly with an email service provider about issues relating to the account,
such as technical problems, billing inquiries, or complaints from other users Email
providers typically retain records about such communications including records of
contacts between the user and the provider’s support services, as well records of any
actions taken by the provider or user as a result of the communications

9
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 10 of 16 Document 1

 

 

 

19. In addition to email, Google offers its users a number of other online
services A list of those services and their feature is available at the following URL:
https: / /support.google.com/ .

20. As described above, one of the services Google offers is Google Drive. As

 

discussed above, Google Drive is a file storage and file sharing application that allows its
users to share access to the content of files by sending a URL to others According to
information available from Google, Google stores the content of those files on their
servers.

21. ln my training and experience, and publicly available information from
Google, l know that Google uses cookies and similar technology to collect information
about its users, including to identify a user’s device and browser version.' Google also
states that it uses ”technologies” to determine a user's actual location

INF()RMATION TO BE SEARCHED AND THINGS TO BE SEIZED

22. l anticipate executing this warrant under the Electronic Communications
Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), 2703(c)(1)(A), and 2713 by
using the warrant to require Goo'gle to disclose to the government copies of the records

and other information (including the content of communications) described in Sectionl
of Attachment B. Upon receipt of the information described in Section l of Attachment
B, government-authorized persons will review that information to locate the items

described in Section ll of Attachment'B.

. 10
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 11 of 16 Document 1

 

 

CONCLUSION

23. Based on the information described above, l request that the Court issue the

proposed search warrant for the Subject Account.

24. This Court has jurisdiction to issue the requested warrant because it is ”a

 

court pf competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a),
(b)(1)(A) & (c)(1)(A) Specifically, the Court is ”a district court of the United States . . .
that ~ has jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3) (A) (i).

25. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is

not required for the service or execution of this warrant

11
Case 2:19-mj-00037-DE.] Filed 05/03/19 Page 12 of 16 Document 1

 

 

 

ATTACHMENT A
Property to Be Searched
This warrant applies to information associated with the account

allcontr012016@gmail.com (the ”account") that is stored at premises owned, maintained,

 

 

controlled, or operated by Google, lnc., a company headquartered at 1600 Amphitheatre

Parkway, l\/lountain View, California 94043 (the ”Provider”).

12
Case 2:19-mj-00037-DE.] Filed,05/03/19 Page 13 of 16 Documentl

 

 

 

ATTACHMENT B
Particular 'I`hings to be Disclosed and Seized
I. Information to be disclosed by Google (the ”Provider”)

To the extent that the information described in Attachment A is within the

 

possession, custody, or control of the Provider, regardless of whether such information
is stored, held or maintained inside or outside of the United States, and including any
emails, records, files, logs, or information that has been deleted but is still available to the
Provider, or has been preserved pursuant to a request made under 18 U.S.C. § 2703(f) on
l\/larch 18, 2019, the Provider is required to disclose the following information to the
government for each of the accounts or identifiers listed in Attachment A:

a. All customer information (e.g name, age, email address, physical address,
payment information) associated with the account;

b. All records and information regarding the creation account and access to
the account, including records of session times and durations, the date on which the
account was created, the length of service, the lP address used to register the account,
and log-in lP addresses associated with session times and dates

c. The types of services utilized,'

d. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and
destination addresses associated with each email, the date and time at which each email

was sent, and the size and length of each email;

Case 2:19-mj-00037-DE.]. Filed 05/03/19 Page 14 of 16 Document 1

 

 

 

 

e. All records, files, and other information stored / saved in the accounts
including information, files, and data saved to Google Drive,'
f. A complete file activity log for any associated Google Drive account,'

g All records and information and analytics collected by the Provider through

 

the use of cookies or similar technology including the type of browser and device used
by the account holder, the web page visited before coming to Google sites, and other
identifiers associated with the devices used by the account holder,‘

h. All records and information that identifies a user’s actual location;

i. All records pertaining to communications between the Provider and any
person regarding the accounts, including contacts with support`services and records of
actions taken,' 7

j. _ All files, keys, or other information necessary to decrypt any data `
produced in an encrypted form, when available to Google.

The Provider' is hereby ordered 'to disclose the above information to the
government within 14 days of the issuance of the warrant
II. Information to be seized by the government

All information described above in Section l that constitutes fruits, evidence, and
instrumentalities related to violations of Title 21, United States Code, Sections 829(e) and
841(a)(1) (Distribution of Controlled Substances), and Title 21, United States Code,
Sections 841(h) and 843(c)(2)(A) (Offenses involving distribution of Controlled
Substances by means of the lnternet), since October 31, 2018, including but not limited to,

information pertaining to the following matters:

Case 2:19-mj-00037-DE.] Filed Q6/03/19 Page 15 of 16 Document 1

 

 

 

a. lnformation identifying the persons using the account;

 

b. lnformation identifying other accounts used by the persons using the
account;

c. lnformation identifying the devices used to access the account,'

d. The location of persons using the account;

e. The identity of persons sharing Google Drive account URLs associated with

the account,'

f. The identity of persons saving storing editing, and accessing files and
records on Google Drive accounts associated with the account;

g Financial information, credit card numbers social security numbers and
other personal identifiable information stored in the Google Drive account,'

h. lnformation related to the sale and distribution of controlled substances

and pharmaceuticals and

i. y Communications and files that contain lP addresses and username and

passwords to those IP addresses

Case 2:19-mj-00037-DE.] Filed 0§/03/19 Page 16 of 16 Document 1

 

